Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 21, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  143731-2                                                                                            Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  MICHAEL S. SHERMAN, D.O., P.C., d/b/a                                                                   Brian K. Zahra,
  PHYSICIAN EYE CARE ASSOCIATES                                                                                      Justices
  OF GARDEN CITY, and MICHAEL S.
  SHERMAN, D.O.,
            Plaintiffs/Counter-
            Defendants/Appellants,
  v                                                                SC: 143731-2
                                                                   COA: 299045; 299775
                                                                   Wayne CC: 08-014212-CK
  SHIRLEY T. SHERROD, M.D., P.C. and
  SHIRLEY T. SHERROD, M.D.,
             Defendants/Counter-
             Plaintiffs/Third-Party
             Plaintiffs/Appellees,
  and
  GARDEN CITY HOSPITAL,
             Third-Party Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the August 24, 2011
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 21, 2011                   _________________________________________
         d1114                                                                Clerk